DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Thomas on 02/24/2021.

The application has been amended as follows: 

In claim 5 at line 2; the phrase ---generating a Doppler velocity map;--- is removed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner’s grounds for rejecting the claims have been reviewed by the Patent Trial and Appeal Board (PTAB) and have been reversed. Additionally the examiner provided the best available prior art and further searching did not produce any new art that needed to be addressed. As such and as per the 12/30/2020 PTAB decision, the application is allowable for the reasons set forth on pages 5-6 of the PTAB decision, which is hereby incorporated by reference. As noted therein, and as argued on pages 3-5 of the Appellant’s brief, the claimed invention requires using Doppler ultrasound imaging feedback to monitor coherent motion along a direction of the transmitted Histotripsy pulses, whereas the closest prior art does not teach or suggest this in combination with the other claimed elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793